UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1520


FANG SHU LIN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 23, 2013               Decided:   October 29, 2013


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael J. Campise, FERRO & CUCCIA, New York, New York, for
Petitioner. Stuart F. Delery, Assistant Attorney General, Civil
Division, Ernesto H. Molina, Jr., Assistant Director, Jamie M.
Dowd,   Senior   Litigation Counsel,   Office  of   Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fang Shu Lin, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration    judge’s      denial      of    Lin’s      applications         for     asylum,

withholding     of   deportation,         protection           under    the     Convention

Against Torture, and adjustment of status.                      Because Lin does not

challenge      the    denial       of        his     applications         for         asylum,

withholding, or protection under the Convention Against Torture,

our   review   is    limited   to       the       agency’s     finding     that       Lin    is

statutorily     ineligible         for        adjustment        of      status.             See

Ngarurih v.    Ashcroft,     371     F.3d         182,   189    n.7    (4th     Cir.   2004)

(finding that failure to raise a challenge in an opening brief

results in abandonment of that challenge); Edwards v. City of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).

            We have thoroughly reviewed the record as it pertains

to Lin’s application for adjustment of status and conclude that

substantial    evidence      supports         the    agency’s         finding    that       Lin

failed to credibly establish that he was inspected and admitted

into the United States.              See 8 U.S.C. § 1255(a) (2006).                          We

therefore deny the petition for review for the reasons stated by

the Board.     See In re: Fang Shu Lin (B.I.A. Mar. 22, 2013).                               We

dispense     with    oral    argument         because        the      facts     and    legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   3